DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome. 
Applicant's arguments filed 08/05/2022 with regard to the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this action is made final.
In particular, Applicants argue that “GHOLAP fails to disclose ‘the engagement pin extends axially from a first terminal end to a second terminal end’.”  This is not persuasive because an axis can be defined as extending in a left-right direction and centered between the legs 46, 48 of the pin 44 of Gholap such that the first terminal end comprises two free ends in direct contact with the bracket and the second terminal end comprises the base 49 of the U-shape.  With this reasonable interpretation, Gholap meets the new recitation in claim 1.  
With regard to the obviousness rejection based on Gholap in view of Kim, Applicant argues that “GHOLAP teaches away from the Examiner-proposed modification.”  In particular, Applicants assert that “[t]the Examiner-proposed modification of GHOLAP” is to “adapt the single straight pin of Kim,” and that doing so interferes with a salient feature of the invention of Gholap.  This argument is persuasive.  
With regard to the obviousness rejection based on Kim in view of Gholap, Applicants argue that “the bracket 38 of GHOLAP could not be successfully utilized with a straight pin of Kim,” and that “the U-shaped striker 49 is held into place in the bracket 38 by via opposing forces applied by the two ends of the U-shaped striker prior to welding.”  However, this argument assumes that the only way to hold the pin in an open pocket of the bracket of Gholap is by way of the shape of the pin, which is not the case.  Those of ordinary skill would know how to hold the pin of Kim during welding to a bracket having a raised portion with an open pocket along a rear side of the raised portion, for example.  It is noted that the statement of motivation for combining the teachings of Gholap with Kim explains that it would have been obvious to modify the striker of Kim in light of the striker arrangement of Gholap “because doing so would provide the benefit of strengthening the connection of the pin of Kim in one of the channels (for example the rearward channel or a single rearward opening channel in adaptation for the single straight pin of Kim) of a mounting bracket, as taught by Gholap.”  That is, the structure of an opening along a side of a raised portion of a bracket and a weld between the striker pin of Kim and such a bracket in that opening structurally offers an advantage and a strengthening as compared to the connection of the pin to the bracket shown by Kim alone.  
Applicant goes on to argue that the rejection based on Kim in view of Gholap is improper for a short-handed presentation that does not address each of the features of the claims.  However, since both Gholap and Kim were relied upon to meet each of the claimed features in previous rejections, the road map for Applicants to interpret the application of these references has already been charted and is considered sufficient and proper.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gholap (US 2014/0327266).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A striker applied to a vehicle seat comprising: 
an engagement pin (44) that is formed of metal and has a bar shape, wherein the engagement pin extends axially from a first terminal end to a second terminal end, the second terminal end being spaced from the first terminal end in a vehicle seat left-right direction (an axis can be defined as extending in a left-right direction and centered between the legs 46, 48 of the pin 44 of Gholap such that the first terminal end comprises two free ends in direct contact with the bracket and the second terminal end comprises the base 49 of the U-shape); and 
a mounting bracket (38) to which the engagement pin is fixed, the mounting bracket including:
a covering portion (comprising the raised mound with channels 52 therein) that covers a part of a lateral surface of the engagement pin from outside and to which one end portion of the engagement pin along a longitudinal axis of the engagement pin is fixed (where the longitudinal axis of the pin 44 comprises a lengthwise centerline of portion 50B at an end partially surrounded by one of the channels 52, as shown in Figure 3); and
a mounting portion (flanged portion of element 38 comprising fastener openings in Figures 2-7) that is mounted to a vehicle seat or a vehicle,
wherein, when directions perpendicular to the longitudinal axis of the engagement pin are regarded as first directions (generally vertical directions, as shown in Figures 1-7) and directions approximately corresponding to seat front-rear directions are regarded as second directions in a state where the mounting portion is mounted (as shown in Figures 1-7), the covering portion is provided with a first load receiving portion that intersects with the first directions (the horizontally extending portion of the channels 52) and a second load receiving portion that intersects with the second directions (the vertically extending portion of the channels 52).

2. The striker according to claim 1,
wherein, in the state where the mounting portion is mounted, the second load receiving portion is situated on a seat front side compared to the engagement pin (horizontally extending portion of channel 52 is on a front side relative to end 50A), and
wherein the second load receiving portion is provided with a weld bead that joins the second load receiving portion and the engagement pin to each other (as disclosed in paragraph 0018, where the second portion may be interpreted as a superset that includes the portion that has a weld bead).

4. The striker according to claim 1,
wherein the mounting bracket is provided with a curved portion, and
wherein the curved portion receives a load acting on the second load receiving portion and is curved in approximately a U-shape (as shown in Figure 3, the channels 52 have half-circle depth and shape such that they are U-shaped).

5. The striker according to claim 4,
wherein the covering portion and the curved portion are a one-piece article that is formed with a single metal plate (Figure 3).

6. The striker according to claim 5,
wherein the engagement pin has a cylindrical shape (Figure 3),
wherein the covering portion is arcuately curved to follow an outer circumferential surface of the engagement pin (Figure 3), and
wherein the covering portion and the curved portion are a one-piece article formed with a single metal plate that is curved to draw approximately the letter S (where the curved portion comprising channels 52 is considered to be a subset of the portion comprising the mound and the channels 52, where these are formed of one piece and are curved to draw the letter S, as shown by the pencil line in the illustrated copy of Figure 3, below).

    PNG
    media_image1.png
    457
    670
    media_image1.png
    Greyscale

7. The striker according to claim 2,
wherein the mounting bracket is provided with a curved portion, and
wherein the curved portion receives a load acting on the second load receiving portion and is curved in approximately a U-shape (as shown in Figure 3, the channels 52 have half-circle depth and shape such that they are U-shaped).

8. The striker according to claim 7,
wherein the covering portion and the curved portion are a one-piece article that is formed with a single metal plate (Figure 3).

9. The striker according to claim 8,
wherein the engagement pin has a cylindrical shape (Figure 3),
wherein the covering portion is arcuately curved to follow an outer circumferential surface of the engagement pin (Figure 3), and
wherein the covering portion and the curved portion are a one-piece article formed with a single metal plate that is curved to draw approximately the letter S (where the curved portion comprising channels 52 is considered to be a subset of the portion comprising the mound and the channels 52, where these are formed of one piece and are curved to draw the letter S, as shown by the pencil line in the illustrated copy of Figure 3, above).

    PNG
    media_image2.png
    432
    833
    media_image2.png
    Greyscale


13. (New) The striker according to claim 1,
wherein the mounting bracket is provided with a curved portion (identified in the copy of Figure 3 immediately above), and
wherein the covering portion (identified in the copy of Figure 3 immediately above) and the curved portion overlap at least partially in the seat front-rear directions (as highlighted in the copy of Figure 3 immediately above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are also rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0228910) in view of Gholap (US 2014/0327266).
Kim shows in Figures 4-6, a striker with an engagement pin having a single, straight shaft for engagement by a latch on a seat.  Kim also shows a mounting bracket with covering and mounting portions, but lacks the details of the first and second load receiving portions and a weld.  
On the other hand, Gholap provides those details as can be appreciated from the rejections above.  
It would have been obvious to modify the striker of Kim with the striker of Gholap because doing so would provide the benefit of strengthening the connection of the pin of Kim in one of the channels (for example the rearward channel or a single rearward opening channel in adaptation for the single straight pin of Kim) of a mounting bracket, as taught by Gholap.
(It can be appreciated that all of the elements of claims 1-12 can be met with this combination similarly to the rejections above, but where Kim is the primary reference and Gholap is the secondary reference instead of the reverse.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636